In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2587
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

CHRISTOPHER L. RAMIREZ,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Eastern District of Wisconsin.
          No. 1:21-cr-00064 — William C. Griesbach, Judge.
                     ____________________

 ARGUED SEPTEMBER 23, 2022 — DECIDED NOVEMBER 8, 2022
               ____________________

   Before RIPPLE, ROVNER, and BRENNAN, Circuit Judges.
    RIPPLE, Circuit Judge. Christopher L. Ramirez pleaded
guilty to possessing with intent to distribute ﬁfty grams or
more of methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(B). The district court sentenced him as a
career oﬀender under Sentencing Guideline § 4B1.1 because
he had prior felony convictions in Wisconsin for possessing
with intent to deliver tetrahydrocannabinol and for manufac-
turing or delivering cocaine. The court sentenced him to 120
2                                                 No. 21-2587

months’ imprisonment to be followed by eight years of super-
vised release.
   Mr. Ramirez now appeals his sentence. He first asks us to
reconsider our holding in United States v. Ruth, 966 F.3d 642,
651–54 (7th Cir. 2020). We held there that an offense need not
involve a substance controlled by the Controlled Substances
Act (“CSA”), 28 U.S.C. § 801 et seq., to qualify as a predicate
“controlled substance offense” for purposes of the career of-
fender enhancement under U.S.S.G. § 4B1.1(a). He further
contends that the district court failed to consider adequately
and meaningfully his primary mitigating sentencing argu-
ment.
    We now affirm the judgment of the district court.
Mr. Ramirez has not met his burden of demonstrating that
Ruth should be overruled. We also are convinced that the dis-
trict court comprehensively evaluated the record before it and
appropriately sentenced Mr. Ramirez.
                               I
                      BACKGROUND
    In February 2021, confidential informants participated in
two controlled purchases from Mr. Ramirez. The purchases
tested positive for the presence of methamphetamine and fen-
tanyl. On February 17, 2021, law enforcement officers exe-
cuted a traffic stop on a vehicle operated by Mr. Ramirez. In-
side the vehicle, the officers discovered a bag containing
184.79 grams of a substance that tested positive for metham-
phetamine and fentanyl. Investigators had observed
Mr. Ramirez carrying the bag and placing it into the vehicle
prior to the traffic stop.
No. 21-2587                                                   3

    Officers also executed a search warrant at the residence
where a confidential informant had purchased methamphet-
amine from Mr. Ramirez. They found four firearms in a bed-
room in which the owner of the residence, Mr. Ramirez’s ex-
girlfriend, said Mr. Ramirez resided. Another witness placed
the firearms in Mr. Ramirez’s possession. The witness ex-
plained that he had cleaned four firearms for Mr. Ramirez that
matched the ones found during the search and that he had
seen Mr. Ramirez place the firearms in the bedroom when
they were returned to him on February 17, 2021. At that time,
Mr. Ramirez had multiple prior felony convictions.
    On March 16, 2021, a grand jury returned a four-count in-
dictment charging Mr. Ramirez with possessing with intent
to distribute fifty grams or more of methamphetamine, in vi-
olation of 21 U.S.C. § 841(a)(1) and (b)(1)(B) (Count One); be-
ing a felon in possession of firearms, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2) (Count Two); and distributing
methamphetamine and fentanyl, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(C) (Counts Three and Four).
Mr. Ramirez entered into a plea agreement; according to its
terms, he pleaded guilty to Count One of the indictment, and
the Government agreed to move to dismiss Counts Two,
Three, and Four at sentencing.
   Prior to sentencing, the U.S. Probation Office filed a
Presentence Investigation Report (“PSR”), which detailed
                                                               1
Mr. Ramirez’s “astounding origin and upbringing.”
Mr. Ramirez did not have a relationship with either of his par-
ents and was raised by his grandmother, who was involved
actively in the drug trade and significantly lacked as a

1 R.13 ¶ 59.
4                                                    No. 21-2587

positive parental figure. He explained that life in his grand-
mother’s custody was “hectic,” “impoverished,” and “in
                                   2
nearly constant survival mode.” He had “a first row seat to
the world of drug dealing,” “was not made to attend school,”
experienced violence from his cousin and uncle, and became
                                          3
involved with a street gang at age ten.
    The PSR described Mr. Ramirez’s history of depression,
dating back to his experiences during childhood. It also re-
lated a long history of self-medication through drugs and al-
cohol. He began drinking alcohol and smoking marijuana at
around age ten and began using harder drugs, including co-
caine, acid, phencyclidine, and methamphetamine, by age
thirteen. According to the PSR, mental health professionals
had seen Mr. Ramirez briefly during previous prison stays for
situational depression and anxiety, but he now was speaking
to jail staff about his history of depression and, for the first
time, had been prescribed medications.
    The PSR calculated a base offense level of 26 and added 2
levels for the possession of a dangerous weapon during the
commission of the offense to reach an adjusted offense level
of 28. The PSR then found that Mr. Ramirez met the criteria
for a career offender enhancement under U.S.S.G. § 4B1.1(a)
because (1) he was over eighteen years old at the time of the
instant offense, (2) the instant offense qualified as a controlled
substance offense under U.S.S.G. § 4B1.2(b), and
(3) Mr. Ramirez had prior felony convictions for drug-related
offenses under Wisconsin state law. The offense level was


2 Id. ¶¶ 60, 62.

3 Id. ¶¶ 60, 63–64.
No. 21-2587                                                               5

therefore increased to 34. After subtracting three levels for ac-
ceptance of responsibility, the PSR calculated a final total of-
fense level of 31.
    Taking into account Mr. Ramirez’s previous criminal con-
victions, the PSR calculated a subtotal criminal history score
of 11 and then increased the score two points because
Mr. Ramirez had committed the instant offense while under
the supervision of the Wisconsin Department of Corrections
for previous convictions. Based on Mr. Ramirez’s 13 criminal
history points and his qualification as a career offender, the
PSR determined that his criminal history category was VI.
    The PSR explained that the maximum term of imprison-
ment on Count One, a Class B Felony, was forty years with a
minimum mandatory term of five years. It also explained that,
based upon a total offense level of 31 and a criminal history
category of VI, the guideline imprisonment range was 188 to
235 months. Absent the career offender enhancement, the to-
tal offense level would have been 25, the criminal history cat-
egory would have been VI, and the corresponding guideline
range would have been 110 to 137 months’ imprisonment.
   At the sentencing hearing on August 16, 2021, the district
court determined that, as set forth in the PSR, the total offense
level was 31, the criminal history category was VI, and the re-
                                                                      4
sulting guideline range was between 188 and 235 months. At



4 The court overruled an objection from defense counsel regarding the
two-point enhancement for firearms, concluding that the enhancement
applied because § 2D1.1(b)(1) does not “require that the defendant actu-
ally use the gun or firearms during the commission of the instant offense”
and that, in any event, it made “no difference to the guideline calculation
6                                                        No. 21-2587

the hearing, Mr. Ramirez asked the district court to take
                                                 5
“mercy” on him because of his upbringing. He stated that he
would “try to better” himself and “try to be more of a produc-
                            6
tive member of society.” He told the court that he had earned
his high school equivalency diploma, sought mental health
treatment, and been put on medication, which he had “never
                                    7
been open to doing in the past.” He urged that he was “trying
                                                     8
to take steps now” and “wanting to change.”
   In determining Mr. Ramirez’s sentence, the court first con-
sidered the “nature and circumstances of this offense,” noting
that it was a “very serious offense” because “[m]ethampheta-
mine laced with fentanyl is a very dangerous drug” that
“spread[s] poison around a community” and the amounts
                        9
were “significant.” The court then explained that the “pres-
ence of firearms,” specifically “semi-automatic handguns
which are extremely dangerous,” was “[a]nother aggravating
          10
factor.” The court also noted that Mr. Ramirez’s prior his-
tory of conviction for being a felon in possession of a firearm
was significant. The court then noted that Mr. Ramirez was “a


because Mr. Ramirez [was] a career offender under the applicable guide-
lines.” Sent. Tr. at 5:17–6:3.
5 Id. at 10:23–25.

6 Id. at 11:3–4.

7 Id. at 11:19–21.

8 Id. at 11:22–23.

9 Id. at 13:11–14:15.

10 Id. at 14:16–24.
No. 21-2587                                                 7

criminal history category VI by virtue of the career offender
               11
provision.” The court further noted that, even without the
category VI designation, Mr. Ramirez’s criminal history was
“quite extensive” and seemed “uninterrupted from the time
               12
he was 16.” Indeed, noted the court, he had “almost no em-
                      13
ployment history.”
   In its consideration of the ultimate aims of Mr. Ramirez’s
sentencing, the court considered his childhood and upbring-
ing as a potential mitigating factor. Although the court noted
that it often looked for “corroboration” of a defendant’s ac-
count, it took Mr. Ramirez’s description of his “horrendous
                           14
childhood” at face value. The court stated:
             If I were dealing with a young man, maybe
         18, 19, 20 years old, I think the childhood—the
         unfortunate childhood the defendant had
         would carry more weight. But I’m not dealing
         with a young man, I’m dealing with a person
         who is 39 years of age. He’s had multiple terms
         of probation with treatment ordered.
            And the presentence report indicates he’s
         been assessed for alcohol/drug treatment. He’s
         up to his … third or fourth [conviction for




11 Id. at 15:7–8.

12 Id. at 15:8–10.

13 Id. at 15:11–12.

14 Id. at 15:13–18.
8                                              No. 21-2587

    operating a vehicle while intoxicated] or some-
    thing like that.
        And he certainly has a lot of other probation
    offenses including some violent ones against
    women in particular that are of concern where
    he simply didn’t take advantage of treatment
    opportunities that were there. And even his
    most recent prison stays involved treatment
    that he went through but says it was of little
    value.
       I think treatment is, of course, very im-
    portant, but treatment doesn’t really work until
    someone is able, willing, and serious about
    stopping their use of drugs, and it appears the
    defendant has not had that attitude.
        I’m impressed by the defendant’s allocution.
    It sounds sincere, but the actions here speak
    very loud. And the history here is one of re-
    peated violations of the law and in frankly
    frightening ways.
        The defendant says he wants the Court to
    give him a chance, but, you know, as I look at
    this record it consists of probation with rela-
    tively small jail terms which all look to me like
    they’re treatment dispositions intending to have
    a rehabilitative effect on the defendant. And for
    most of his life that’s what he’s received. He’s
    only received a couple of prison terms, and he
    left the most recent one and almost immediately
No. 21-2587                                                   9

      returns to the same type of behavior except per-
      haps on a higher level than before.
          Confronted with a defendant with this type
      of a childhood and this type of a history, one’s
      left with either one of two options: Either the de-
      fendant is incapable of changing and he is a
      product of his environment; or the defendant
      really has chosen to do—to live a life of crime.
      And neither one is very—is very encouraging.
      Both represent—or both lead to the conclusion
      that the defendant is a significant danger to the
      public and frankly his record reflects that.
         I have no doubt that Mr. Ramirez is much
      more than a product of his environment. I’m
      confident that if he wanted to change, if he de-
      cided to change, if he made the resolve to
      change, he would be capable of changing.
          But at this point in his life with this kind of a
      record at age 39, I think he’s going to have to
      show by his behavior that he’s serious about
      this rather than the Court assume that there’s
      going to be a change and give him a sentence
      that assumes that change when it hasn’t been
      forthcoming in the last some, what, 20 years.
          So taking all these matters into considera-
      tion, I’m satisfied that certainly a sentence less
      than the guideline makes sense, but I’m not go-
      ing to go down to certainly five years or even
      eight. I’m satisfied that a sentence of 120
      months, that’s 10 years, is a reasonable sentence,
10                                                          No. 21-2587

         fair and just, considering those factors, the need,
         first of all, for just punishment. …
             [A] significant sentence is necessary not only
         to reflect the seriousness of the offense, but also
         protect the public from further crimes of the de-
         fendant.
            And lastly, of course, the need for deterrence
         here is strong. …
             I’m satisfied that whatever rehabilitation is
                                                                 15
         likely to occur is most likely to occur in prison.
    The court imposed a sentence of 120 months’ imprison-
ment to be served concurrently with any other sentence
Mr. Ramirez was serving, ordered eight years of supervised
release, and ordered a special assessment of $100 but no fine.
The other counts against Mr. Ramirez were dismissed.
     Mr. Ramirez timely appealed.
                                    II
                                    A.
    Mr. Ramirez first asks that we reevaluate our decision in
United States v. Ruth, 966 F.3d 642 (7th Cir. 2020). Although he
certainly would prefer that our court reverse course now, he
states that he makes this argument, “[a]t a minimum, … to
                                                    16
sufficiently preserve it for further review.”


15 Id. at 16:2–19:7.

16 Appellant’s Br. 11 n.2. Our panel could change course only with the
acquiescence of a majority of the judges in regular active service. See 7th
Cir. R. 40(e).
No. 21-2587                                                  11

    In Ruth, we held that a defendant’s prior cocaine convic-
tion under Illinois law, whose definition of “cocaine” was
broader than the federal definition of that substance, was nev-
ertheless a “controlled substance offense” under the career-
offender guideline. Id. at 651–54. We explained that “con-
trolled substance offense” is defined broadly in the career-of-
fender guideline and that “the definition is most plainly read
to ‘include state-law offenses related to controlled or counter-
feit substances punishable by imprisonment for a term ex-
ceeding one year.’” Id. at 654 (quoting United States v. Hudson,
618 F.3d 700, 703 (7th Cir. 2010)). We further explained that
“[a] controlled substance is generally understood to be ‘any
of a category of behavior-altering or addictive drugs, as her-
oin or cocaine, whose possession and use are restricted by
law.’” Id. (quoting Controlled substance, The Random House
Dictionary of the English Language (2d ed. 1987)).
    In reaching this conclusion, we reasoned that it was “sig-
nificant” that “the career-offender guideline, and its defini-
tion of controlled substance offense, does not incorporate,
cross-reference, or in any way refer to the Controlled Sub-
stances Act,” although the “Sentencing Commission clearly
knows how to cross-reference federal statutory definitions
when it wants to” do so. Id. at 651. Furthermore, although the
first version of the Guidelines defined “controlled substance
offense” in cross-reference to the Controlled Substances Act,
the Sentencing Commission shortly thereafter “amended the
definition to what is substantially, and substantively, its cur-
rent form, without any cross-references.” Id. at 652. We saw
no compelling reason to import, on our own, the federal stat-
utory definition of controlled substance. See id.
12                                                            No. 21-2587

   We also acknowledged in Ruth that the courts of appeals
were divided on this issue, and that the weight of authority
favored the defendant’s view because the Second, Fifth,
Eighth, and Ninth Circuits had concluded that “controlled
substance” in U.S.S.G. § 4B1.2(b) referred to the federal statu-
                   17
tory definition. See id. at 653. We noted, however, that the
other side of the split consisted of the Sixth and Eleventh Cir-
cuits, although only in unpublished opinions. See id. Finally,
we noted that we were “not joining a side” in Ruth because
we had “already staked out” a position in United States v. Hud-
                                                     18
son, 618 F.3d 700 (7th Cir. 2010). Id. at 654.


17 We explained that the Second Circuit, applying the “Jerome presump-
tion” and the Supreme Court’s categorical-approach cases, had concluded
that federal law was “‘the interpretive anchor to resolve the ambiguity’
over the definition of ‘controlled substance offense.’” Ruth, 966 F.3d at 653
(quoting United States v. Townsend, 897 F.3d 66, 71 (2d Cir. 2018)). See also
infra note 26. The Fifth, Eighth, and Ninth Circuits had “applied the same
basic reasoning,” but had “considered a different provision of the Guide-
lines and a different term.” Id. (citing United States v. Gomez-Alvarez, 781
F.3d 787, 793 (5th Cir. 2015); United States v. Leal-Vega, 680 F.3d 1160, 1166
(9th Cir. 2012); United States v. Sanchez-Garcia, 642 F.3d 658, 661 (8th Cir.
2011)).
18 In Hudson, we addressed whether, “under the Sentencing Guidelines,
… crimes involving phony versions of illegal drugs [are] properly charac-
terized as ‘controlled-substance offenses.’” Hudson, 618 F.3d at 701. The
defendant had been “convicted of an Indiana offense related to a sub-
stance masquerading as a controlled substance, not under Indiana’s law
addressing counterfeit substances.” Id. at 703. We concluded that “‘look-
alike’ offenses constitute controlled-substance offenses for sentencing pur-
poses.” Id. at 701. We reasoned that “counterfeit substance,” which the
federal guideline does not define, should be given its “natural meaning”
rather than limiting it “to a particular state’s concept of what is meant by
that term.” Id. at 703–05. Therefore, “[v]iewed broadly, what [the
No. 21-2587                                                                  13

   We recently declined to overrule Ruth in both United States
v. Wallace, 991 F.3d 810 (7th Cir. 2021), and United States v.
                                                     19
McLain, 849 F. App’x 590 (7th Cir. 2021).
    Although we have said that “[p]recedents are not sacro-
sanct,” Buchmeier v. United States, 581 F.3d 561, 565 (7th Cir.
2009) (en banc), there can be no doubt that the doctrines of
stare decisis and precedent remain, as Justice Cardozo put it,
                                                          20
“the everyday working rule of our law.” There must be a
serious justification for our overruling a settled precedent. To
ensure that we adhere to this standard, we have articulated
three guideposts to alert us to situations that might justify
overruling circuit law: (1) “when the circuit is an outlier and
can save work for Congress and the Supreme Court by elimi-
nating a conflict,” (2) when the overruling “might supply a
new line of argument that would lead other circuits to change
their positions in turn,” and (3) “when prevailing doctrine



defendant] sold could be seen as a ‘counterfeit’ version of an illegal drug.”
Id. at 703.
19 See also, e.g., United States v. Dill, No. 21-2672, 2022 WL 2188533, at *2
(7th Cir. June 17, 2022); United States v. Sisk, No. 20-2493, 2021 WL 4314062,
at *1 (7th Cir. June 23, 2021); United States v. Carter, No. 20-2520, 2021 WL
3674654, at *1 (7th Cir. May 6, 2021); United States v. Atwood, No. 20-2794,
2021 WL 6337482, at *1 (7th Cir. Apr. 30, 2021); United States v. Gordon, No.
20-3096, 2021 WL 3674652, at *1 (7th Cir. Apr. 16, 2021). Ruth continues to
be cited as the accepted law of this circuit. See, e.g., United States v. Harris,
No. 21-1405, 2022 WL 7880843, at *7 (7th Cir. Oct. 14, 2022); United States
v. Moore, 50 F.4th 597, 601 (7th Cir. 2022). The parties refer to the precedent
that Mr. Ramirez seeks to overturn as either Ruth or Ruth and Wallace. For
simplicity, we refer to the relevant precedent only by the initial case, Ruth.
20 Benjamin N. Cardozo, The Nature of the Judicial Process 20 (1921).
14                                                             No. 21-2587

works a substantial injury.” Id. at 566; United States v. Thomas,
27 F.4th 556, 559 (7th Cir. 2022).
   The ongoing dialogue among the courts of appeals, as var-
ious courts join one side or the other of an existing split in
authority, places special responsibilities upon the participat-
ing courts. The doctrines of stare decisis and precedent re-
main the working rule of the law. But we also must remember
that “[t]here is no element of sovereignty in a federal judicial
            21
circuit” and that we have a continuing responsibility to con-
sider thoughtfully and respectfully the subsequent decisions
of our sister circuits and state supreme courts when those de-
cisions present new arguments that we did not consider when
the issue was before us. Even then, as we noted in Buchmeier,
there may well be, in some instances, institutional concerns
that counsel against our reconsidering our view. See Buch-
meier, 581 F.3d at 566. But we must never forget that the “per-
colation” of an issue among the lower courts often produces
new perspectives or significant refinement of what has been
                 22
said before. In that situation, our role in the constant dia-
                                                       23
logue among the Nation’s appellate courts and our respon-
sibility to the litigants before us requires us to have the


21 Walter V. Schaefer, Reducing Circuit Conflicts, 69 A.B.A. J. 452, 454
(1983).
22 See Box v. Planned Parenthood of Ind. & Ky., Inc., 139 S. Ct. 1780, 1782
(2019) (per curiam); id. at 1784 (Thomas, J., concurring); California v. Car-
ney, 471 U.S. 386, 398 n.8, 400 n.11 (1985) (Stevens, J., dissenting). See gen-
erally Michael Coenen & Seth Davis, Percolation’s Value, 73 Stan. L. Rev. 363
(2021).
23 This dialogue often involves state supreme courts as well. See Sup. Ct.
R. 10(b).
No. 21-2587                                                              15

judicial humility to reconsider our previous course. “Wisdom
too often never comes, and so one ought not to reject it merely
because it comes late.” Henslee v. Union Planters Nat’l Bank &
Tr. Co., 335 U.S. 595, 600 (1949) (Frankfurter, J., dissenting).
   Here, Mr. Ramirez asks that we overturn Ruth and its
progeny. As we already have noted, those cases concerned the
“career offender” provision of the United States Sentencing
              24
Guidelines. Under § 4B1.1(a) of the United States Sentencing
Guidelines, a defendant is a “career offender” if:
        (1) the defendant was at least eighteen years old
        at the time the defendant committed the instant
        offense of conviction; (2) the instant offense of
        conviction is a felony that is either a crime of vi-
        olence or a controlled substance offense; and
        (3) the defendant has at least two prior felony
        convictions of either a crime of violence or a
        controlled substance offense.
    The Guidelines define a “controlled substance offense” as
        an offense under federal or state law, punisha-
        ble by imprisonment for a term exceeding one
        year, that prohibits the manufacture, import, ex-
        port, distribution, or dispensing of a controlled
        substance (or a counterfeit substance) or the
        possession of a controlled substance (or a

24 In Ruth, we also held that the defendant’s prior Illinois cocaine convic-
tion was not a qualifying “felony drug offense” under 21 U.S.C.
§ 841(b)(1)(C) that would enhance his sentence and that the district court’s
erroneous conclusion to the contrary affected the defendant’s substantial
rights because the 21 U.S.C. § 851 enhancement increased his Guidelines
range. See Ruth, 966 F.3d at 645–50.
16                                                 No. 21-2587

       counterfeit substance) with intent to manufac-
       ture, import, export, distribute, or dispense.
U.S.S.G. § 4B1.2(b).
    Mr. Ramirez submits that two reasons articulated in Buch-
meier counsel overturning Ruth—namely, (1) that the Seventh
Circuit is an outlier and can save work for Congress and the
Supreme Court by eliminating a conflict and (2) that the Sev-
enth Circuit’s prevailing doctrine works a substantial injury.
In response, the Government maintains that none of the Buch-
meier reasons supports our changing course.
   A well-recognized circuit split exists on this issue. Justice
Sotomayor’s statement accompanying a denial of certiorari in
Guerrant v. United States, 142 S. Ct. 640 (2022), which Justice
Barrett joined, described the circuit split as follows:
           The Second and Ninth Circuits have turned
       to federal law to define the term: In those Cir-
       cuits, a defendant has committed a controlled
       substance offense only if the offense involved a
       substance listed in the Controlled Substances
       Act (CSA), 21 U.S.C. § 801 et seq. See United
       States v. Bautista, 989 F.3d 698, 702–704 (CA9
       2021); United States v. Townsend, 897 F.3d 66, 68,
       71 (CA2 2018). The First and Fifth Circuits have
       not directly resolved the question, but have in-
       dicated agreement with this approach. See
       United States v. Crocco, 15 F.4th 20, 23–25 (CA1
       2021) (describing reference to federal law as
       “appealing” and reference to state law as
       “fraught with peril”); United States v. Gomez-Al-
       varez, 781 F.3d 787, 792–794 (CA5 2015) (relying
No. 21-2587                                                              17

        on the CSA to interpret the term “controlled
        substance” in USSG § 2L1.2). In contrast, the
        Fourth[,] … Seventh, Eighth, and Tenth Cir-
        cuits[] define[] what qualifies as a “controlled
        substance” based on the relevant state law. See
        United States v. Jones, 15 F.4th 1288, 1291–1296
        (CA10 2021); United States v. Henderson, 11 F.4th
        713, 718–719 (CA8 2021); United States v. Ward,
        972 F.3d 364, 371–374 (CA4 2020); United States
        v. Ruth, 966 F.3d 642, 651–654 (CA7 2020). De-
        fendants in those Circuits therefore qualify as
        career offenders for federal sentencing purposes
        even if their only prior offenses involved sub-
        stances not prohibited under federal law. As a
        result, they are subject to far higher terms of im-
        prisonment for the same offenses as compared
        to defendants similarly situated in the Second or
        Ninth Circuits. … The Sixth and Eleventh Cir-
        cuits have issued internally inconsistent deci-
        sions on the question. See United States v. Solo-
        mon, 763 Fed. Appx. 442, 447 (CA6 2019) (noting
        inconsistency in past opinions); United States v.
        Stevens, 654 Fed. Appx. 984, 987 (CA11 2016)
        (federal law); United States v. Peraza, 754 Fed.
        Appx. 908, 909–910 (CA11 2018) (state law).
                                25
Guerrant, 142 S. Ct. at 640.


25 In their Guerrant statement, Justices Sotomayor and Barrett stated that
“[i]t is the responsibility of the Sentencing Commission to address this di-
vision to ensure fair and uniform application of the Guidelines.” Guerrant,
142 S. Ct. at 640–41. The Sentencing Commission has stated that one of its
priorities for the amendment cycle ending May 1, 2023, is to resolve the
18                                                           No. 21-2587

    Our position plainly does not make us an outlier. Since our
decision in Ruth, the Fourth, Eighth, and Tenth Circuits have
taken the same view. See United States v. Jones, 15 F.4th 1288,
1291–96 (10th Cir. 2021); United States v. Henderson, 11 F.4th
713, 717–19 (8th Cir. 2021); United States v. Ward, 972 F.3d 364,
370–74 (4th Cir. 2020). These courts have agreed with us that
the plain language of U.S.S.G. § 4B1.2(b) refers to state as well
as federal law and that the lack of cross-references to the Con-
trolled Substances Act, when the Sentencing Commission
clearly knew how to cross-reference federal definitions else-
where in the Guidelines, counsels against importing that stat-
ute’s definition of “controlled substance.” See Jones, 15 F.4th
at 1292–93; Henderson, 11 F.4th at 718–19; Ward, 972 F.3d at
369–73. The Fourth Circuit set out a particularly thorough tex-
tual analysis. See Ward, 972 F.3d at 370–71.
    Notably, in deciding the issue, the Fourth, Eighth, and
Tenth Circuits have articulated additional points, not specifi-
cally addressed in Ruth, that further support our position.
They have demonstrated, for instance, that the presumption
                                                               26
from Jerome v. United States, 318 U.S. 101, 104 (1943), does not


circuit split concerning whether an offense must involve a substance con-
trolled by the Controlled Substances Act to qualify as a “controlled sub-
stance offense” under § 4B1.2(b). See Federal Register Notice of Final 2022–
2023 Priorities, U.S. Sent’g Comm’n, https://www.ussc.gov/policymak-
ing/federal-register-notices/federal-register-notice-final-2022-2023-priori-
ties; Proposed Priorities for Amendment Cycle, 87 Fed. Reg. 60,438 (Oct.
5, 2022).
26 Under the Jerome presumption, courts “generally assume, in the ab-
sence of a plain indication to the contrary, that Congress when it enacts a
statute is not making the application of the federal act dependent on state
law.” Jerome, 318 U.S. at 104.
No. 21-2587                                                            19

require defining “controlled substance” by reference to the
                                27
Controlled Substances Act. These courts have explained that
the Jerome presumption is overcome by the plain language,
disjunctive reference in § 4B1.2(b) to “federal or state law,” see
Jones, 15 F.4th at 1292; Ward, 972 F.3d at 374, and by Con-
gress’s intent as evidenced in 28 U.S.C. § 994(i)(1), which di-
rects the Sentencing Commission to fashion guidelines that
enhance the sentence of a defendant who has “a history of two
or more prior Federal, State, or local felony convictions,” see
Henderson, 11 F.4th at 719; see also Jones, 15 F.4th at 1296. These
courts also have expressed some reservation as to whether the
Jerome presumption applies at all to the interpretation of the
Sentencing Guidelines. See Henderson, 11 F.4th at 719; Ward,
                   28
972 F.3d at 374.
   The Tenth Circuit also has addressed arguments that we
have not yet considered about the relevant enabling statute
and national uniformity. The Tenth Circuit rejected an argu-
ment that the relevant enabling statute, 28 U.S.C. § 994(h), i
limits the term “controlled substance” in § 4B1.2(b) to sub-
stances listed in the Controlled Substances Act. It explained


27 We acknowledged in Ruth that the Second Circuit had relied on the
Jerome presumption to reach its conclusion that the definition of “con-
trolled substance” should come from federal law, but we did not directly
address the Jerome presumption in reaching our own conclusion. See Ruth,
966 F.3d at 653 (citing Townsend, 897 F.3d at 71).
28 The Eighth Circuit noted that “the Supreme Court has rarely cited Je-
rome and never to [its] knowledge in a Guidelines case.” Henderson,
11 F.4th at 719. The Fourth Circuit concluded that, “[a]ssuming the Jerome
presumption should be applied to Guidelines promulgated by the Sen-
tencing Commission, [the court was] confident that it [was] overcome
here.” Ward, 972 F.3d at 374.
20                                                   No. 21-2587

that “the statutory language requires the Commission to pro-
vide a career-offender enhancement for violations involving
drugs prohibited by the CSA, but it does not strip the Com-
mission of its authority to include drug offenses that are not
violations of the CSA as predicate crimes for a career-offender
enhancement.” Jones, 15 F.4th at 1294. Responding to argu-
ments concerning national uniformity, the Tenth Circuit con-
cluded that “disregarding any conviction under a state’s cate-
gorically broader, indivisible drug-offense statute in deter-
mining whether to enhance a defendant’s sentence arguably
undermines national uniformity in sentencing more than con-
sidering all state-law convictions under indivisible or divisi-
ble statutes, though some convictions might involve non-
CSA-listed substances.” Id. at 1296. In short, since our decision
in Ruth, our position has gained, not weakened, as the dia-
logue among the circuits has continued.
   Mr. Ramirez still attempts, however, to portray us as an
outlier because, although we recognize the split, we have not
addressed explicitly the competing side’s arguments. He
chides us for claiming that we were not “joining a side” of an
                                                           29
existing split, but rather were applying related case law. He
also notes that the existence of “dissent within courts that
agree with the reasoning in Ruth” shows that those circuits
                                                30
“are far from being firmly entrenched there.”
   These arguments are unpersuasive. Our statement in Ruth
that we were not “joining a side” merely indicated that our
reasoning already had been explained in Hudson, 618 F.3d at


29 Reply Br. 2.

30 Id. at 4–7.
No. 21-2587                                                     21

703–05. Our decision not to respond directly to the reasoning
of courts on the other side of the split in Ruth has no bearing
on whether our position is that of an outlier. Moreover, even
if Ruth had been an outlier in the circuit split when it was first
decided, Mr. Ramirez acknowledges that Justice Sotomayor’s
formulation of the split, in which this court is plainly not an
outlier, is currently the best identification of the circuit split
on this issue.
   Mr. Ramirez also submits that, under Buchmeier, reconsid-
eration of Ruth is justified because this court’s position
“causes substantial, disparate injury to people tried in federal
                             31
courts within this Circuit.” The injury that Mr. Ramirez al-
leges seems best characterized as the unfairness that, as noted
by Justices Sotomayor and Barrett, defendants in this circuit
and the other circuits that take the same position “are subject
to far higher terms of imprisonment for the same offenses as
compared to defendants similarly situated in” circuits on the
other side of the split. Guerrant, 142 S. Ct. at 640. Although this
situation is undoubtedly one in need of reconciliation by the
Supreme Court or the Sentencing Commission, it is not the
sort of “substantial injury” that we envisioned would justify
the reconsideration of precedent. See Buchmeier, 581 F.3d at
566. As the Government suggests, until the conflicting views
of the circuits are reconciled, “it could just as easily be argued
that undercounting career offenders works a substantial injury
by failing to protect the public from recidivist drug crimi-
         32
nals.”


31 Appellant’s Br. 14.

32 Appellee’s Br. 15 n.5.
22                                                  No. 21-2587

    Mr. Ramirez raises two other points that he believes re-
quire reconsideration of our position in Ruth. He submits that
the Jerome presumption provides that “federal, not state, legal
                                                        33
standards apply to federal sentencing provisions.” How-
ever, it is clear that we were aware of the Jerome presumption
when we decided Ruth. See Ruth, 966 F.3d at 653. Mr. Ramirez
also submits that “interpreting the definition of ‘controlled
substance’ in the Guidelines in accordance with federal law
promotes uniformity in federal sentencing law and with re-
                             34
spect to Guidelines ranges.” However, we were aware of the
circuit split at the time we decided Ruth.
   For the foregoing reasons, we conclude that Mr. Ramirez
has not demonstrated that Ruth should be overruled.
                                  B.
   Mr. Ramirez also submits that the district court did not
consider adequately and meaningfully his primary mitigating
sentencing argument.
    We have considered previously claims that a district judge
did not address adequately a defendant’s principal mitigation
argument. We have said that we simply “cannot have much
confidence in the judge’s considered attention to the [rele-
vant] factors” when the judge “passe[s] over in silence the
principal argument made by the defendant even though the
argument was not so weak as not to merit discussion.” United
States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005). The dis-
trict court, therefore, “must give meaningful consideration to


33 Appellant’s Br. 13.

34 Id.
No. 21-2587                                                      23

the characteristics of the defendant that might bear on the ap-
propriate length of a sentence and explain how those charac-
teristics influenced the sentence the court chose.” United States
v. Patrick, 707 F.3d 815, 818 (7th Cir. 2013) (citing Rita v. United
States, 551 U.S. 338, 357 (2007); United States v. Miranda, 505
F.3d 785, 792 (7th Cir. 2007); Cunningham, 429 F.3d at 678). The
district court satisfies this standard when it “makes an ade-
quate, thoughtful analysis of the sentencing factors vis-à-vis
the facts of the case, and … makes it clear, on the record, that
in reaching the final sentence, [it] has considered the applicable
sentencing factors, and the arguments made by the parties.”
United States v. Collins, 640 F.3d 265, 271 (7th Cir. 2011).
    On several occasions, we have concluded that a district
court, in the course of making a sentencing decision, failed to
consider a mitigating argument in a meaningful way. In
United States v. Cunningham, for example, we vacated and re-
manded for resentencing because the district court gave an
inadequate explanation for the sentence. See Cunningham, 429
F.3d at 680. We specifically noted that two related problems
undermined our confidence in the sentence. First, the district
court had stated that the defendant decided not to cooperate
against a co-defendant but made no inquiry into the cause
and significance of the defendant’s decision not to cooperate.
See id. at 677. Second, the district court did not mention the
defendant’s “psychiatric problems and substance abuse,
which [the defendant]’s lawyer wove into a pattern sugges-
tive of entrapment … as a mitigating factor not reflected in the
guidelines and also as a basis for [his] being given a sentence
different from a straight prison sentence.” Id. at 678.
  In United States v. Miranda, 505 F.3d 785, 786 (7th Cir. 2007),
we similarly vacated and remanded for resentencing. The
24                                                   No. 21-2587

defendant there had argued that his severe mental illness, and
in particular his diagnosis of schizoaffective disorder, re-
duced the need for deterrence, made incapacitation by im-
prisonment less appropriate, and rendered him less deserv-
ing of punishment. See id. at 792. We concluded that
“[a]lthough the district court mentioned [the defendant]’s
mental illness, the court did not specifically address [his]
principal, non-frivolous arguments based on these section
3553(a) factors.” Id. We therefore lacked confidence that the
district court “gave these arguments adequate considera-
tion.” Id. at 792–93.
    We also remanded for resentencing in United States v. Pat-
rick, 707 F.3d at 820, in which the district court’s very brief
mention of the defendant’s mitigating argument based on co-
operation “shed[] little if any light on the judge’s thinking”
and also did not allow this court “to discern whether the [dis-
trict] court appreciated the severity of the sentence it im-
posed, and in particular its equivalence to the life sentence
that it had purportedly rejected.”
    Mr. Ramirez first submits that, like the district court in the
above cases, the district court “failed to adequately consider”
his “extensive history of trauma, in breadth, variety, and du-
ration, [which] was surely a compelling, multi-layered miti-
                                             35
gating argument for a lower sentence.” As Mr. Ramirez
views the matter, the district court erred in “merely
touch[ing] upon” his “long-standing struggles with substance
abuse” and in not discussing the physical abuse he suffered
or his “mental health struggles that appear to be at the core of



35 Id. at 30.
No. 21-2587                                                    25

                                                                36
his reoccurring, relapsing drug and alcohol use.”
Mr. Ramirez sees his situation as analogous to the one in Mi-
randa and submits that, “given the extent of information about
the nature of his near-unspeakable upbringing,” and its im-
pact on his mental health, controlled substance use, and other
areas of his life, the district court had “to do more to assure
that it adequately considered a significant argument in miti-
           37
gation.”
    We cannot accept this argument. As we noted earlier, un-
like the situation in Miranda, the district court did address, ex-
plicitly and extensively, Mr. Ramirez’s principal mitigating
argument about his upbringing, including in reference to the
                                   38
factors and goals of sentencing.
    Mr. Ramirez also submits that the district court rejected
his primary mitigating argument because it had incorrect and
incomplete information about him. Specifically, Mr. Ramirez
argues that the district court had no clear basis for concluding
that Mr. Ramirez was effectively “too old” to justify a focus
on his childhood and that he had failed to take advantage of
                                         39
prior opportunities to mend his ways. He invites our atten-
tion to the district court’s statement that he previously had
received only “relatively small jail terms which all look[ed] …
like … treatment dispositions intending to have a



36 Id. at 32.

37 Id. at 33–34.

38 See supra pp. 7–10.

39 Appellant’s Br. 30.
26                                                       No. 21-2587

rehabilitative effect,” and argues that he had not, in fact, failed
to complete any effective rehabilitative treatment offered to
       40
him.
   Read in context, however, the district court’s statement
simply makes the point that over the course of his long crim-
inal history, Mr. Ramirez had received probationary sen-
tences and not many long prison sentences. Despite this leni-
ency, he had not changed the course of his life. The district
court deemed this factor to be relevant to an estimation of
Mr. Ramirez’s ability and willingness to change his ways.
   We have reviewed the sentencing proceeding and the in-
formation available in the record concerning Mr. Ramirez’s
sentence. The district court was on solid ground in determin-
ing that Mr. Ramirez was not a good candidate for leniency
and posed a significant danger to the community.
                          CONCLUSION
     The judgment of the district court is affirmed.
                                                       AFFIRMED



iSection 994(h) of Title 28 of the United States Code requires that the
Guidelines
        specify a sentence to a term of imprisonment at or near
        the maximum term authorized for categories of defend-
        ants in which the defendant is eighteen years old or older
        and—
        (1) has been convicted of a felony that is—
        (A) a crime of violence; or



40 Id. at 30–31.
No. 21-2587                                                            27


      (B) an offense described in section 401 of the Controlled
      Substances Act (21 U.S.C. 841), sections 1002(a), 1005, and
      1009 of the Controlled Substances Import and Export Act
      (21 U.S.C. 952(a), 955, and 959), and chapter 705 of title 46;
      and
      (2) has previously been convicted of two or more prior
      felonies, each of which is—
      (A) a crime of violence; or
      (B) an offense described in section 401 of the Controlled
      Substances Act (21 U.S.C. 841), sections 1002(a), 1005, and
      1009 of the Controlled Substances Import and Export Act
      (21 U.S.C. 952(a), 955, and 959), and chapter 705 of title 46.